Exhibit 10.9

LOGO [g577484ex10_9pg001.jpg]   

NICHOLAS FINANCIAL, INC.

 

   Automobile Dealer Retail Agreement

Non-Recourse Dealer Retail Agreement

The undersigned Dealer proposes to sell to the undersigned Nicholas Financial,
Inc. (NFI), from time to time, Promissory Notes, Security Agreements, Retail
Installment contracts, Conditional Sales Contracts, or other instruments
hereinafter referred to as “Contracts”, evidencing installment payment
obligations owing Dealer arising from the time sale of motor vehicle(s) and
secured by such Contracts. It is understood that NFI shall have the sole
discretion to determine which Contracts it will purchase from Dealer.

 

1. Dealer represents and warrants that Contracts submitted to NFI for purchase
shall represent valid, bona fide sales for the respective amount therein set
forth in such Contracts and that such Contracts represent sales of motor
vehicles owned by the Dealer and are free and clear of all liens and
encumbrances.

 

2. Upon purchase by NFI of any contracts hereunder from dealer, dealer shall
endorse and assign to NFI the obligations and all pertinent security, security
instruments, along with such provisional endorsements as may be stipulated for
such contracts purchased by NFI.

 

3. This Agreement, and sums payable hereunder, may not be assigned by Dealer
without written consent of NFI.

 

4. Dealer acknowledges that NFI charges an acquisition fee and a $75.00 loan
processing charge on all contracts purchased and funded by NFI. The acquisition
fee and loan processing charge are taken from Dealer Proceeds and are
Non-Refundable. The amount is disclosed on each transaction and is set by
Nicholas Financial, Inc.

 

5. Perfection of Security Interest: For each Contract purchased by NFI, Dealer
shall, within 20 days of the date of the Contract or within a lesser time period
if required by applicable law, file and record all documents necessary to
properly perfect the valid and enforceable first priority security interest of
NFI in the Vehicle and shall send NFI all security interest filing receipts. A
Contract shall be subject to Repurchase for the life of the Contract if NFI
suffers a loss due to the Dealership’s failure to (1) file and record, within 20
days of the date of the Contract or within a lesser time period if required by
applicable law, all documents required to properly perfect the valid and
enforceable first priority security interest of NFI in the Vehicle; (2) send NFI
the filing receipts reflecting said perfection.

 

6. Indemnity: As a separate and cumulative obligation, Dealer shall defend and
hold NFI harmless from any and all claims, defenses, offsets, damages, suits,
administrative or other proceedings, cost (including reasonable attorney’s
fees), expenses, losses, and liabilities. (Collectively Claims) arising out of
connected with or relating to the Contract or the goods or services sold there
under. Timing of indemnification is within 7 days of demand by NFI.

 

7. Add-on Products and Services:

 

  a. Defined. “Add-on Products and Services,” or “APS,” shall mean service
contracts, mechanical breakdown contracts, GAP contracts, credit life and credit
accident and health insurance. In addition, the term shall include other
products and services acceptable to and approved in writing by NFI from time to
time.

 

  b. Cancellation of APS. If APS has been sold by the Dealer and financed in a
Contract purchased by NFI, Dealer agrees that such APS shall be cancelable upon
demand by Buyer. Upon such cancellation, Dealer shall immediately notify NFI
that the Buyer has canceled the APS. Upon cancellation, Buyer shall be entitled
to a refund of the unearned portion of the cash price of the APS as provided in
the APS Contract or as may otherwise be required by law, whichever is greater.
As between NFI and Dealer, Dealer agrees to pay to NFI, as appropriate, any
refund due to Buyer under the terms of an APS Contract. Dealer’s liability under
this Section shall be limited to the amount Dealer collected and retained or
otherwise received, directly or indirectly, in connection with the sale of the
APS.

 

8. Privacy: Dealer shall not make any unauthorized disclosure of, or use any
personal information of individual consumers which it receives from NFI or on
NFI’s behalf other than to carry out the purposes for which such information is
received. NFI and Dealer shall comply in all respects with all applicable
requirements of Title V of the Gramm-Leach-Bliley Act of 1999 and its
implementing regulations.

 

9. No Provisions hereof may be modified, changed or supplemented, unless both
parties agree to the amendment in writing.

 

Nicholas Financial, Inc.     Dealer:  

 

By:  

 

    By:  

 

Date:  

 

    Date:  

 



--------------------------------------------------------------------------------

DEALER NAME

1 STOP MOTORSPORTS

1ST CHOICE AUTO SALES

1ST CHOICE AUTO SALES INC

1ST CLASS AUTO SALES

1ST CLASS AUTO SALES

1ST CLASS AUTOS

1ST STOP MOTORS INC

24/7 MOTORS LLC

247 AUTO SALES

301CARSALES.COM

31 W AUTO BROKERS INC

4042 MOTORS LLC

414 AUTO CENTER

44 AUTO MART

5 POINTS AUTO MASTERS

60 WEST AUTO SALES LLC

7TH STREET AUTO SALES

83 AUTO SALES LLC

A & D MOTORS, INC.

A & S GRAND AVE

A.R.J.‘S AUTO SALES, INC

A1 AUTO SALES

A-1 AUTO SALES

AAA AUTOMOTIVE LLC

AACC AUTO CAR SALES, INC

ABC AUTOTRADER LLC

ACCEPTANCE AUTO SALES OF

ACCURATE MOTORCARS, INC

ACE AUTOMOTIVE, INC.

ACTION DIRECT USA

ACTION GM

ACURA OF ORANGE PARK

ADAMS AUTO GROUP

ADAMSON FORD LLC

ADS AUTO DISCOUNT SALES INC

ADVANTAGE CHRYSLER PLYM DODGE

ADVANTAGE USED CARS

ADVENTURE CHRYSLER JEEP

ADVENTURE SUBARU LLC

AFFINITY AUTOMOTIVE REPAIRS &

AFFORDABLE AUTO AUCTION LLC

DEALER NAME

AFFORDABLE USED CARS & TRUCKS

AJ CAR SALES

AJ’S AUTO

ALEX KARRAS LINCOLN

ALFA MOTORS

ALL AMERICAN AUTO MART

ALL CREDIT CAR SALES LLC

ALL RIGHT AUTOS INC

ALL STAR AUTO GROUP

ALL STAR AUTO SALES

ALL STAR MOTORS INC

ALLAN VIGIL FORD

ALLEN TURNER AUTOMOTIVE

ALLIANCE

AL’S AUTO MART

ALTERNATIVES

AMERICAN AUTO SALES WHOLESALE

AMERICAN PRESTIGE AUTOS INC

AMERIFIRST AUTO CENTER, INC.

ANDRADE AUTO EXCHANGE INC

ANDY MOHR BUICK PONTIAC GMC

ANDY MOHR CHEVROLET, INC.

ANDY MOHR FORD, INC.

ANDY MOHR TOYOTA

ANNIE RAE INC

ANTHONY PONTIAC GMC BUICK INC

ANTHONY UNDERWOOD AUTOMOTIVE

ANTHONY WAYNE AUTO SALES

ANTIQUE MOTORS

ANY CREDIT AUTO SALES LLC

APPROVAL AUTO CREDIT INC.

ARA AUTO AIR & ELECTRIC

ARB WHOLESALE CARS INC

ARBOGAST BUICK PONTIAC GMC

ARC AUTO LLC

ARC AUTO LLC

ARCH ABRAHAM NISSAN LTD

ARENA AUTO SALES

ARES FINANCIAL SERVICES LLC

ARRIGO DODGE

ART MOEHN CHEVROLET, CO.

 



--------------------------------------------------------------------------------

DEALER NAME

ART PINNOWS AUTO

ASANKA CARS.COM

ASHEBORO NISSAN, INC

ASSOCIATED AUTOMOTIVE GROUP

ATA TRUCK & AUTO SALES

ATCHINSON FORD SALES

ATL AUTO TRADE INC

ATL AUTOS .COM

ATLANTA BEST USED CARS LLC

ATLANTA LUXURY MOTORS INC

ATLANTIS RENT A CAR AND

AUCTION DIRECT USA

AURORA MOTOR CARS

AUSTIN MOTORS, INC

AUTO AMERICA

AUTO B GOOD

AUTO BANK, INC.

AUTO BRITE AUTO SALES

AUTO CITY LLC

AUTO CLUB OF MIAMI

AUTO CREDIT

AUTO DIRECT

AUTO DIRECT COLUMBUS OH

AUTO DIRECT PRE-OWNED

AUTO EXCHANGE

AUTO EXPRESS ENTERPRISE INC

AUTO EXTREME INC

AUTO HAUS OF FT. MEYERS

AUTO LIBERTY OF ARLINGTON

AUTO LINE, INC.

AUTO LIQUIDATORS OF TAMPA, INC

AUTO LOOX

AUTO MAC 2

AUTO MART, INC.

AUTO MASTERS

AUTO MASTERS OF HERMITAGE LLC

AUTO NETWORK OF THE TRIAD LLC

AUTO NETWORK, INC.

AUTO PARK CORPORATION

AUTO PASS SALES & SERVICE CORP

AUTO PLAZA INC

AUTO PLUS OF SMITHVILLE LLC

AUTO POINT USED CAR SALES

DEALER NAME

AUTO PORT

AUTO PROFESSION CAR SALES 2

AUTO PROFESSIONAL CAR SALES

AUTO RITE, INC

AUTO SELECT

AUTO SELECT INC

AUTO SENSATION USA, INC.

AUTO SOURCE OF GEORGIA

AUTO SPORT, INC.

AUTO STAR MOTOR CO LLC

AUTO STOP INC

AUTO TRADE GROUP INC

AUTO TRADEMARK

AUTO VILLA

AUTO VILLA WEST

AUTO WEEKLY SPECIALS

AUTO WISE AUTO SALES

AUTO WISE BUYING SERVICE INC

AUTO WISE OF SHELBYVILLE

AUTO WORLD

AUTODRIVE, LLC

AUTOHOUSE, US

AUTOLAND

AUTOLAND AUTO SALES

AUTOLAND USA AT SMYRNA

AUTOMART #1 LLC

AUTOMATIC AUTO CREDIT

AUTO-MATIC CREDIT ACCEPTANCE

AUTOMAX

AUTOMAX ATLANTA

AUTOMAX OF ANDERSON

AUTOMAX OF GREENVILLE

AUTOMAX OF GREER

AUTOMAX OF SPARTANBURG

AUTOMOTIVE CONNECTION

AUTONATION LLC

AUTONET GROUP LLC

AUTONOMICS

AUTOPLEX

AUTOPLEX IMPORT

AUTOPLEX, LLC

AUTORAMA PREOWNED CARS

AUTOS DIRECT INC

 



--------------------------------------------------------------------------------

DEALER NAME

AUTOS ONLINE

AUTOSHOW SALES AND SERVICE

AUTOVILLE

AUTOWAY FORD OF BRADENTON

AUTOWAY FORD OF ST PETE

AUTOWAY HONDA ISUZU

AUTOWAY LINCOLN-MERCURY

AUTOWORLD USA

AUTOXSELL SALES & MARKETING

AZZA MOTORS, INC.

B & B AUTO PERFORMANCE LLC

B & W MOTORS

BAKER BUICK GMC CADILLAC

BALDERSON MOTOR SALES

BALLAS BUICK GMC

BALTIMORE WASHINGTON AUTO

BAMA MOTORCARS INC

BANK AUTO SALES

BARBIES AUTOS CORPORATION

BARGAIN SPOT CENTER

BARRETT & SONS USED CARS

BARTOW FORD COMPANY

BARTS CAR STORE

BASELINE AUTO SALES, INC.

BASIC AUTO SALES

BATES FORD INC

BAY PINES AUTO SALES

BAYSHORE AUTOMOTIVE

BEASLEY-CROSS PRE OWNED INC

BEAU TOWNSEND FORD

BECK NISSAN INC.

BEDFORD AUTO WHOLESALE

BEECHMONT FORD

BEEJAY AUTO SALES INC

BELLAMY AUTOMOTIVE GROUP, INC

BELLS AUTO SALES

BEN DAVIS CHEVROLET OLDSMOBILE

BEN MYNATT NISSAN

BENSON CAR MART

BENSON NISSAN

BEREA AUTO MALL

BERGER CHEVROLET

BERKELEY FORD

DEALER NAME

BERMANS AUTOMOTIVE, INC.

BERT SMITH INTERNATIONAL

BESSEMER AL AUTOMOTIVE LLC

BEST BUY MOTORS

BEST BUY WHEELS

BEST CHEVROLET

BEST DEAL AUTO SALES

BEST DEAL AUTO SALES INC

BEST FOR LESS AUTO INC

BEST IN TOWN

BEST KIA

BEST MOTORS OF HOLLYWOOD INC

BEST VALUE AUTO SALES INC

BICKEL BROTHERS AUTO SALES INC

BIG BLUE AUTOS, LLC

BIG O DODGE OF GREENVILLE, INC

BILL BLACK CHEVROLET,

BILL BRANCH CHEVROLET

BILL BRYAN CHRYSLER DODGE JEEP

BILL BUCK CHEVROLET, INC

BILL CURRIE FORD

BILL MAC DONALD FORD INC

BILL OWENS AUTO SALES

BILLS & SON AUTO SALES INC

BILLS AUTO SALES & LEASING,LTD

BILLY RAY TAYLOR AUTO SALES

BIRMINGHAM WHOLESALE AUTO LLC

BLACKWELL MOTORS INC

BLAKE HOLLENBECK AUTO SALES IN

BLEECKER CHEVROLET PONTIAC

BLOOMINGTON AUTO CENTER

BLOSSOM CHEVROLET, INC.

BOB CALDWELL DODGE COUNTRY INC

BOB HOOK OF SHELBYVILLE, LLC

BOB KING MITSUBISHI

BOB KING’S MAZDA

BOB MONTGOMERY CHEVROLET, INC.

BOB PULTE CHEVROLET GEO, INC.

BOB STEELE CHEVROLET INC.

BOBB CHRYSLER DODGE JEEP RAM

BOBB SUZUKI

BOBBY LAYMAN CHEVROLET, INC.

BOBBY MURRAY TOYOTA

 



--------------------------------------------------------------------------------

DEALER NAME

BOLUFE ENTERPRISES, INC.

BONANZA AUTO CENTER INC

BOOMERS TRUCKS & SUVS LLC

BORCHERDING ENTERPRISE, INC

BOSAK HONDA

BOULEVARD AUTO SALES & LEASING

BOWDEN MOTORS INC

BOYD’S AUTO SALES

BRAD WINDHAMS USED CARS INC

BRADENTON AUTO DIRECT

BRADLEY CHEVROLET, INC.

BRAD’S USED CARS

BRAMLETT PONTIAC INC

BRANDON HONDA

BRANDON MITSUBISHI

BRANDT AUTO BROKERS

BRANNON HONDA

BRAZUSA AUTO SALES INC

BREMEN MOTORS

BRITTS AUTO CO LLC

BROMAR LLC

BRONDES FORD MAUMEE LTD

BROTHER’S AUTO SALES

BROTHERS CHEVROLET OLDSMOBILE

BROWN’S AUTO SALES

BRUCE KUNESH AUTO SALES

BRYANT USED CARS

BSK MOTOR CARS

BUCKEYE CITY AUTOMOTIVE GROUP

BUCKEYE FORD LINCOLN MERC OF O

BUCKEYE NISSAN, INC.

BUDS AUTO SALES

BURNS CHEVROLET, INC

BURNWORTH ZOLLARS INC

BUTLER FORD MERCURY HONDA INC.

BUTLER KIA

BUY RIGHT AUTO SALES INC

BUY RIGHT AUTOMOTIVE, LLC

BUYERS CHOICE AUTO CENTER LLC

BUZZ KARZ LLC

BYERLY FORD-NISSAN, INC

BYERS CHEVROLET LLC

BYERS KIA

DEALER NAME

C & J AUTO WORLD LLC

C & S SALES

CABLE AUTOMOTIVE INC

CADILLAC OF NOVI INC

CAMPBELL BROTHERS AUTO SALE

CAMPBELL MOTORS, INC.

CAPITAL AUTOMOTIVE SALES

CAPITAL BUICK PONTIAC GMC LLC

CAPITAL FORD INC

CAPITAL MOTORS

CAPITAL MOTORS LLC

CAPITOL AUTO

CAR BAZAAR INC OF FRANKLIN

CAR CITY USA LLC

CAR COLLECTION OF TAMPA INC.

CAR COLLECTION, INC.

CAR CORRAL

CAR COUNTRY

CAR CREDIT INC

CAR DEPOT

CAR FINDERS, LLC

CAR MART FL.COM

CAR SOURCE, LLC.

CAR START

CAR ZONE

CAR ZONE

CAR ZONE

CARDINAL MOTORS INC

CARDINAL MOTORS INC

CARDIRECT LLC

CARENA MOTORS, CO.

CAREY PAUL HONDA

CARL GREGORY CHRYSLER-DODGE-

CARMASTERS OF ARLINGTON

CAROLINA AUTO EXCHANGE

CAROLINA CARS OF MT PLEASANT

CAR-RIGHT

CARROLLTON MOTORS

CARS & TRUCKS

CARS & US INC

CARS 4 LESS AUTO INC

CARS 4 U

CARS AND CARS, INC.

 



--------------------------------------------------------------------------------

DEALER NAME

CARS CARS CARS INC

CARS GONE WILD II LLC

CARS GONE WILD LLC

CARS OF SARASOTA LLC

CARS R US

CARSMART, INC.

CARZ & CYCLES OF SOUTHWEST FL

CARZ 4 U, LLC

CARZ, INC.

CASCADE AUTO GROUP, LTD

CASH AUTO SALES LLC

CASTLE AUTO OUTLET, LLC

CASTLE USED CARS

CASTRIOTA CHEVROLET GEO INC.

CAVALIER AUTO SALES INC

CAVALIER FORD-PORTSMOUTH

CC MOTORS INC

CENTRAL AVE AUTO OUTLET, INC.

CENTRAL PONTIAC INC.

CHAMPION OF DECATUR, INC.

CHAMPION PREFERRED AUTOMOTIVE

CHARLES BARKER PREOWNED OUTLET

CHARLOTTE MOTOR CARS LLC

CHARS CARS LLC

CHATHAM PARKWAY TOYOTA

CHESTATEE FORD INC

CHOICE AUTO SALES

CHRIS CARROLL AUTOMOTIVE

CHRIS SPEARS PRESTIGE AUTO

CHRONIC INC.

CIRCLE CITY ENTERPRISES, INC.

CITA AUTO SALES INC

CITRUS CHRYSLER JEEP DODGE

CITY AUTO SALES

CITY STYLE IMPORTS INC

CITY USED CARS, INC

CJ’S AUTO STORE

CLARK CARS INC

CLARK’S SUNSHINE

CLASSIC ASIAN IMPORTS, LLC

CLASSIC FORD

CLASSIC TOYOTA

CLEAN CARS

DEALER NAME

CLIFT BUICK GMC

CLINTON FAMILY FORD

CLONINGER FORD OF HICKORY

COASTAL AUTO GROUP INC. DBA

COASTAL AUTOMOTIVE INC

COCONUT CREEK HYUNDAI

COGGIN HONDA

COLUMBUS AUTO RESALE, INC

COLUMBUS CAR TRADER

COOK MOTOR COMPANY

COPPUS MOTORS - CHRYSLER,JEEP

CORAL SPRINGS OLDSMOBILE, INC

CORAL WAY AUTO SALES INC

CORLEW CHEVROLET CADILLAC OLDM

CORNERSTONER AUTOMOTIVE LLC

CORPORATE FLEET MANAGEMENT

CORTEZ MOTORS

COUCH MOTORS LLC

COUGHLIN AUTOMOTIVE OF

COUGHLIN AUTOMOTIVE- PATASKALA

COUGHLIN CHEVROLET OF

COUGHLIN FORD OF CIRCLEVILLE

COUGHLIN HYUNDAI

COUNTRY HILL MOTORS INC

COUNTRY HILL MOTORS, INC.

COUNTRYSIDE FORD OF CLEARWATER

COUNTY MOTOR CO., INC.

COURTESY CHRYSLER JEEP

COURTESY CHRYSLER JEEP DODGE

COURTESY NISSAN

COX AUTO SALES, LLC

COX TOYOTA/SCION

COYLE CHEVROLET

CRABBS AUTO SALES

CRAIG & BISHOP, INC.

CRAIG & LANDRETH INC

CRAMER HONDA OF VENICE

CRAMER TOYOTA OF VENICE

CREATIVE AUTOMOTIVE FINANCIAL

CREDIT NATION IZUZU

CREDITMAX AUTO GROUP

CRENCOR LEASING & SALES

CRESTMONT HYUNDAI, LLC

 



--------------------------------------------------------------------------------

DEALER NAME

CRM MOTORS, INC.

CRONIC CHEVROLET, OLDSMOBILE-

CROSSROADS FORD INC

CROSSROADS FORD OF INDIAN TRL

CROSSROADS KIA OF INDIAN TRAIL

CROWN AUTO DEALERSHIPS INC.

CROWN HONDA

CROWN KIA

CROWN MOTORS INC

CROWN NISSAN

CROWN NISSAN GREENVILLE

CRYSTAL LAKE CHRYSLER JEEP INC

CURRIE MOTORS DRIVERS EDGE

CURRY HONDA

D & L AUTO SALES

DAN CUMMINS CHV BUICK PONTIAC

DAN TOBIN PONTIAC BUICK GMC

DAN TUCKER AUTO SALES

DANE’S AUTO SALES LLC

DAN’S AUTO SALES, INC

DARCARS WESTSIDE PRE-OWNED

DAS AUTO BROKERS

DAVE GILL PONTIAC GMC

DAVE SINCLAIR LINCOLN

DAVES JACKSON NISSAN

DAVID SMITH AUTOLAND, INC.

DAWSONS AUTO & TRUCK SALES INC

DAYS AUTO SALES INC

DAYTON ANDREWS DODGE

DAYTON ANDREWS INC.

DEACON JONES AUTO PARK

DEACON JONES NISSAN LLC

DEALER SERVICES FINANCIAL CTR

DEALERS CHOICE MOTOR COMPANY

DEALS FOR WHEELS

DEALS ON WHEELS

DEALS ON WHEELS AUTO MART

DEALS ON WHEELS WHOLESALE LLC

DEALZ AUTO TRADE

DEALZ ON WHEELZ LLC

DEAN SELLERS, INC.

DEECO’S AUTO SALES INC

DEMAAGD GMC NISSAN INC

DEALER NAME

DENNIS AUTO POINT

DENNY’S AUTO SALES, INC.

DEPENDABLE MOTOR VEHICLES INC

DEREK MOTORCAR CO INC

DESTINYS AUTO SALES

DETROIT II AUTOMOBILES

DIAMOND II AUTO SALES, INC.

DIAMOND MOTORS OF DAYTONA

DIANE SAUER CHEVROLET, INC.

DICK MASHETER FORD, INC.

DICK SCOTT NISSAN, INC.

DIMMITT CHEVROLET

DIRECT AUTO EXCHANGE, LLC

DIRECT AUTO SALES LLC

DISCOUNT AUTO BROKERS

DIVERSIFIED AUTO SALES

DIXIE IMPORT INC

DIXIE WAY MOTORS INC

DON AYERS PONTIAC INC

DON FRANKLIN CHEVROLET, BUICK

DON HINDS FORD, INC.

DON JACKSON CHRYSLER DODGE

DON MARSHALL CHYSLER CENTER

DON MEALEY CHEVROLET

DON MOORE CHEVROLET CADILLAC

DON REID FORD INC.

DORAL CARS OUTLET

DOTSON BROS CHRYS DODGE PLYM

DOWN HOME MOTORS LLC

DOWNTOWN BEDFORD AUTO

DRIVE SOURCE

DRIVER SEAT AUTO SALES LLC

DRIVERIGHT AUTO SALES, INC.

DRIVERS WORLD

DRIVEWAYCARS.COM

DRY RIDGE TOYOTA

DUBLIN CADILLAC NISSAN GMC

DUGAN CHEVROLET PONTIAC

DUKE IMPORTS, INC.

DUNN CHEVROLET OLDS INC.

DURAN MOTOR SPORTS INC

DYNASTY MOTORS

E & R AUTO SALES INC

 



--------------------------------------------------------------------------------

DEALER NAME

E AUTO SOLUTIONS

EAGLE ONE AUTO SALES

EAGLE ONE LEASE & CAPITAL LLC

EARL TINDOL FORD, INC.

EAST ANDERSON AUTO SALES

EAST CHARLOTTE NISSAN

EAST COAST AUTO SALES LLC

EAST COLONIAL AUTO

EAST ORLANDO KIA

EASTERN SHORE AUTO BROKERS INC

EAZY RIDE AUTO SALES LLC

ECLECTIC CARS LLC

ECONO MOTORS.NET

ECONOMIC AUTO SALES INC

ECONOMY MOTORS, INC

ECONOMY RENT A CAR & SALES INC

ED HOWARD LINCOLN MERCURY INC.

ED MORSE MAZDA LAKELAND

ED TILLMAN AUTO SALES

ED VOYLES HONDA

ED VOYLES HYUNDAI

ED VOYLES KIA OF CHAMBLEE

EDDIE AUTO BROKERS

EDDIE CRAIGS EXPRESS

EDDIE MERCER AUTOMOTIVE

EDDIE PREUITT FORD, INC.

EDGE MOTORS

EDWARDS CHEVROLET CO

EGOLF FORD OF BREVARD LLC

EJ’S QUALITY AUTO SALES, INC.

ELDER FORD OF TAMPA LLC

ELITE AUTO ADVANTAGE INC

ELITE AUTO SALES OF ORLANDO

ELITE CAR OUTLET INC

ELITE CAR SALES OF CLEARWATER

ELITE CAR SALES WEST INC

ELITE IMPORTS

ELITE MOTORS, INC.

ELITE RIDES

EMPIRE AUTO SALES & SERVICE

EMPIRE AUTOMOTIVE GROUP

ENGLEWOOD FORD

ENTERPRISE

DEALER NAME

ENTERPRISE CAR SALES

ENTERPRISE CAR SALES

ENTERPRISE CAR SALES

ENTERPRISE CAR SALES

ENTERPRISE LEASING CO OF

ENTERPRISE LEASING CO. OF ORL.

ERNEST MOTORS, INC.

ERNIE PATTI AUTO LEASING &

ESSERMAN INTERNATIONAL ACURA

EXOTIC MOTORCARS

EXPRESS AUTO SALES

EXTREME IMPORTS

EXTREME MOTORCARS USA INC

EZ AUTO & TRUCK PLAZA II INC

EZ PAY AUTO SALES

FACIDEAL AUTO CENTER INC

FAIRLANE FORD SALES, INC.

FANELLIS AUTO

FANTASY AUTOMOTIVES

FEDERICO PRE OWNED CENTER LLC

FERMAN CHRYSLER PLYMOUTH

FERMAN NISSAN

FIAT OF SAVANNAH

FIAT OF SOUTH ATLANTA

FIAT OF WINTER HAVEN

FINAST AUTO SALES

FIRKINS C.P.J.S.

FIRKINS NISSAN

FIRST CHOICE AUTOMOTIVE INC

FIRST CLASS MOTORS

FIRST STOP AUTO SALES

FISCHER NISSAN INC.

FITZGERALD MOTORS, INC.

FIVE POINTS TOYOTA, INC.

FIVE STAR AUTO SALES OF

FIVE STAR CAR & TRUCK

FIVE STAR FORD STONE MOUNTAIN

FL PRICE BUSTER AUTO SALES

FLEET SERVICES REMARKETING

FLEET STREET REMARKETING

FLETCHER CHRYSLER PRODUCTS INC

FLORENCE AUTO MART INC

FLORIDA AUTO EXCHANGE

 



--------------------------------------------------------------------------------

DEALER NAME

FLORIDA CARS OF TAMPA BAY INC

FLORIDA FINE CARS INC

FLOW CHEVROLET LLC

FLOW VOLKSWAGEN OF GREENSBORO

FORD OF PORT RICHEY

FORT MYERS TOYOTA INC.

FORT PIERCE MOTORS, INC.

FORT WALTON BEACH

FORT WAYNE CREDIT CONNECTION I

FORT WAYNE TOYOTA/LEXUS OF

FOX AUTO SALES

FOX FORD LINCOLN MIDWEST LLC

FOXWORTHY AUTO SUPERSTORE

FRANK MYERS AUTO SALES, INC

FRANKIES AUTO SALES

FRED ANDERSON KIA

FREDERICO PRE-OWNED CENTER LLC

FREEDOM AUTOMOTIVE OF IVEL

FREEDOM FORD, INC.

FRENSLEY CHRYSLER PLYMOUTH

FRIDAY’S AUTO SALES, INC.

FRIENDLY FINANCE AUTO SALES

FRITZ ASSOCIATES

FRONTIER MOTORS INC

FUCCILLO KIA OF CAPE CORAL

FUTURE AUTOMOTIVE LLC

G & W MOTORS INC

GAINESVILLE DODGE

GALEANA CHRYSLER PLYMOUTH

GANLEY BEDFORD IMPORTS INC

GANLEY CHEVROLET, INC

GANLEY CHRYSLER JEEP DODGE INC

GANLEY LINCOLN MERCURY

GARY SMITH FORD

GASTONIA CHRYSLER JEEP DODGE

GATES CHEV PONT GMC BUICK

GATEWAY PRE-OWNED

GATOR CHRYSLER-PLYMOUTH, INC.

GATORLAND KIA

GEN-X CORP

GEOFF ROGERS AUTOPLEX

GEORGIA CHRYSLER DODGE

GEORGIA FINE CARS LLC

DEALER NAME

GEORGIA MOTORS

GEORGIA ON WHEELS

GEORGIE’S AUTO INC

GERMAIN HONDA

GERMAIN OF SARASOTA

GERMAIN TOYOTA

GERMAIN TOYOTA

GETTEL BMW OF GAINESVILLE

GETTEL NISSAN OF SARASOTA

GETTEL TOYOTA

GILBERT CHEVROLET COMPANY INC

GLOVER AUTO SALES

GMT AUTO SALES, INC

GOLDEN OLDIES

GOLLING CHRYSLER JEEP

GOOD MOTOR COMPANY LLC

GOOD TO GO AUTO SALES INC

GORDON CHEVROLET, INC.

GORDON CHEVROLET-GEO

GOWEN WHOLESALE AUTO

GR MOTOR COMPANY

GRAINGER NISSAN

GRANT CAR CONCEPTS

GRANT MOTORS CORP.

GREAT BRIDGE AUTO SALES

GREAT LAKES CHEVROLET BUICK

GREAT LAKES CHRYSLER DODGE JEE

GREEN FLAG AUTO SALES

GREEN FORD, INC

GREENE FORD COMPANY

GREENLIGHT MOTORS, LLC

GREENWISE MOTORS

GREG COATS CARS AND TRUCKS

GREG SWEET CHEVY BUICK OLDS

GREG SWEET FORD INC

GRIFFIN FORD SALES, INC.

GROGANS TOWNE CHRYSLER

GROVER & SONS MOTOR SALES LLC

GTR MOTORS

GUARANTEE AUTOMAXX CORPORATION

GULF ATLANTIC WHOLESALE INC

GULF COAST AUTO BROKERS, INC.

GULF MOTORS OF FT. MEYERS

 



--------------------------------------------------------------------------------

DEALER NAME

GWINNETT PLACE NISSAN

H & H AUTO SALES

HAASZ AUTO MALL, LLC

HAIMS MOTORS INC

HAIMS MOTORS INC

HALEY FORD

HALEY TOYOTA CERTIFIED

HALLECK AUTO SALES

HAMILTON CHEVROLET INC

HAMMCO INC

HAPPY AUTO MART

HARBOR CITY AUTO SALES, INC.

HARDIE’S USED CARS, LLC

HARDY CHEVROLET

HAROLD ZEIGLER CHRYSLER DODGE

HARPER AUTO SALE, LLC

HARRELSON NISSA

HARRIET SALLEY AUTO GROUP LLC

HATCHER’S AUTO SALES

HAWLEY MOTOR SALES, INC

HAYNES AUTO SALES LLC

HEAD START AUTOMOTIVE

HEADQUARTER HONDA

HEATH MOTORSPORTS

HEATHER DAWN AUTO SALES

HEATH’S EXOTIC CARS AND

HELLER CAR COMPANY, INC

HENDRICK CHEVROLET LLC

HENDRICK HONDA

HENDRICK HONDA

HENDRICK HYUNDAI NORTH

HENDRICKSCARS.COM

HENNESSY MAZDA PONTIAC

HERITAGE AUTOMOTIVE GROUP

HERITAGE CADILLAC-OLDS, INC.

HERITAGE MOTOR COMPANY

HERITAGE MOTOR COMPANY INC.

HERRNSTEIN CHRYSLER INC

HIBDON MOTOR SALES

HIGH Q AUTOMOTIVE CONSULTING

HIGHLINE AUTOSPORTS LLC

HIGHLINE IMPORTS, INC.

HILL NISSAN INC

DEALER NAME

HILLSIDE MOTORS

HILTON HEAD MITSUBISHI

HOGSTEN AUTO WHOLESALE

HOLLYWOOD CHRYSLER PLYMOUTH

HOLLYWOOD MOTOR CO #1

HOLLYWOOD MOTOR CO #3

HOLLYWOOD MOTOR SALES

HOMETOWN AUTO MART, INC

HONDA CARS OF BRADENTON

HONDA CARS OF ROCK HILL

HONDA MARYSVILLE

HONDA OF CONYERS

HONDA OF FRONTENAC

HONDA OF GAINESVILLE

HONDA OF MENTOR

HONDA OF OCALA

HOOSIER TOM, INC.

HOOVER AUTOMOTIVE LLC

HOOVER CHRYSLER PLYMOUTH DODGE

HOOVER MITSUBISHI CHARLESTON

HOOVER TOYOTA, LLC

HORNBUCKLE MOTORS LLC

HOTT WHEELZ AUTO SALES LLC

HUBLER AUTO PLAZA

HUBLER CHEVROLET INC

HUBLER FINANCE CENTER

HUBLER NISSAN, INC.

HUDSON NISSAN

HUNTER AUTO

HUSTON MOTORS INC.

HWY 150 BUYERS WAY, INC.

HYUNDAI OF BRADENTON

HYUNDIA OF GREER

I 95 TOYOTA & SCION

IAUTO INC

IDEAL USED CARS INC

IJN AUTOMOTIVE GROUP

IMAGE CARS INC.

IMAGINE CARS

IMPERIAL MOTORS

IMPERIAL SALES & LEASING INC

IMPORTS OF TIDEWATER

INDIAN RIVER LEASING CO

 



--------------------------------------------------------------------------------

DEALER NAME

INDOOR AUTO SALES, INC.

INDY MOTORSPORTS

INDY’S UNLIMITED MOTORS

INFINITI OF BEDFORD

INTEGRITY AUTO CENTER INC

INTEGRITY AUTO PLAZA LLC

INTEGRITY AUTO SALES, INC.

INTEGRITY AUTOMOTIVE

INTERNATIONAL AUTO LIQUIDATORS

INTERNATIONAL AUTO OUTLET

INTERSTATE MOTORS LLC

ISAACS PRE-OWNED AUTOS LLC

J & C AUTO SALES

J & M AFFORDABLE AUTO, INC.

J & M MOTORS LLC

J&K USED CARS

J. FRANLKIN AUTO SALES INC

JACK DEMMER FORD, INC.

JACK MAXTON CHEVROLET INC

JACK MAXTON CHEVROLET, INC

JACK MAXTON USED CARS

JACKIE MURPHY’S USED CARS

JACKSONVILLE AUTO LINK INC

JACOBY MOTORS INC

JAKE SWEENEY CHEVROLET, INC

JAKE SWEENEY MAZDA WEST

JAKE SWEENEY SMARTMART INC

JAKMAX

JAMESTOWN AUTO SALES INC

JAMIE’S DISCOUNT AUTO SALES

JARRETT FORD OF PLANT CITY

JARRETT GORDON FORD INC

JARRETT-GORDON FORD OF WINTER

JAX AUTO WHOLESALE, INC.

JAY CHEVROLET, INC

JAY HONDA

JAY PONTIAC BUICK

JAZCARS, INC.

JB’S AUTO SALES OF PASCO, INC.

JC AUTOMAX

JC LEWIS FORD, LLC

JCN INC AUTO SALES

JEANIES AUTOMOTIVE INC

DEALER NAME

JEFF SCHMITT AUTO GROUP

JEFF WYLEF CHEVROLET OF

JEFF WYLER CHEVROLET, INC

JEFF WYLER SPRINGFIELD, INC

JEFFREY P. HYDER

JEFFREYS AUTO EXCHANGE

JENKINS ACURA

JENKINS HYUNDAI

JENKINS MAZDA

JENKINS NISSAN, INC.

JENNINGS AUTO CENTER

JEREMY FRANKLINS SUZUKI OF KAN

JERRY HAGGERTY CHEVROLET INC

JERRY WILSON’S MOTOR CARS

JERRYS CHEVROLET

JIDD MOTORS INC

JIM BURKE NISSAN

JIM COGDILL DODGE CO

JIM DOUGLAS SALES AND SERVICE

JIM KIRBY AUTOMOTIVE

JIM ORR AUTO SALES

JIM SKINNER FORD INC

JIM WHITE HONDA

JIM WOODS AUTOMOTIVE, INC.

JIMMIE VICKERS INC.

JIMMY BROCKMAN USED CARS

JK AUTOMOTIVE GROUP LLC

JKB AUTO SALES

JODECO AUTO SALES

JOE KIDD MITSUBISHI

JOE WINKLE’S AUTO SALES LLC

JOHN BLEAKLEY FORD

JOHN HEISTER CHEVROLET

JOHN HIESTER CHEVROLET

JOHN HIESTER CHRYSLER DODGE

JOHN HINDERER HONDA

JOHN JENKINS, INC.

JOHN JONES CHEVY PONTIAC OLDS

JOHN KOOL LINCOLN MERCURY INC

JOHNNY’S AUTOS LLC

JOHNNYS MOTOR CARS LLC

JOHNSON AUTOPLEX

JOMAX AUTO SALES

 



--------------------------------------------------------------------------------

DEALER NAME

JON HALL CHEVROLET INC.

JORDAN AUTO SALES

JOSEPH CHEVROLET OLDSMOBILE CO

JOSEPH MOTORS

JOSEPH TOYOTA INC.

JPL AUTO EMPIRE

JTR AUTOMOTIVE GROUP

JULIANS AUTO SHOWCASE, INC.

JUST-IN-TIME AUTO SALES INC

K T AUTO SALES LLC

KACHAR’S USED CARS, INC.

KALER LEASING SERVICES INC

KALS AUTO SALES, INC.

KAR CONNECTION

KARL FLAMMER FORD

KAW VALLEY INDUSTRIAL INC

KCK AUTO SALES

KEFFER HYUNDAI

KEFFER PRE-OWNED SOUTH

KEITH HAWTHORNE FORD OF

KEITH HAWTHORNE HYUNDAI

KEITH HAWTORNE FORD

KEITH PIERSON TOYOTA

KELLEY BUICK GMC INC

KELLY & KELLY INVESTMENT CO IN

KENDALL TOYOTA

KENNYS AUTO SALES, INC

KEN’S AUTOS

KENS KARS

KERNERSVILLE DODGE

KEVINS CAR SALES

KEY CHRYLSER PLYMOUTH INC

KIA AUTO SPORT

KIA COUNTRY OF SAVANNAH

KIA OF ANDERSON

KIA OF CLARKSVILLE

KIA OF CONYERS

KIA OF GASTONIA

KIA OF LEESBURG

KIA TOWN CENTER

KING AUTOMOTIVE, LLC

KINGDOM MOTOR CARS

KINGS CHRYLSER JEEP DODGE

DEALER NAME

KINGS FORD, INC

KINGS HONDA

KINGS KIA

KINGS OF QUALITY AUTO SALES

KINGSWAY MOTORS

KISSELBACK FORD

KLASSIC CARS LLC

KMAX INC

KNE MOTORS, INC.

KNH WHOLESALE

KNOX BUDGET CAR SALES & RENTAL

KOE-MAK CORP

KOOL KARS INC

KUHN HONDA VOLKSWAGON

KUHN MORGAN TOYOTA SCION

KUNES COUNTY FORD OF ANTIOCH

L & M MOTORS, LLC

LA AUTO STAR, INC.

LAFONTAINE AUTO GROUP

LAGRANGE MOTORS

LAKE HARTWELL HYUNDAI

LAKE NISSAN SALES, INC.

LAKE NORMAN MOTORS LLC

LAKE ST LOUIS AUTO

LAKE VIEW MOTORS INC

LAKELAND CAR COMPANY LLC

LAKELAND CHRYSLER DODGE

LAKELAND NEW CAR ALTERNATIVE

LAKELAND TOYOTA INC.

LAKESIDE AUTO SALES, INC.

LAKEWOOD MOTOR SALES LLC

LALLY ORANGE BUICK PONTIAC GMC

LANCASTERS AUTO SALES, INC.

LANDERS MCLARTY CHEVROLET

LANDERS MCLARTY SUBARU

LANDMARK CDJ OF MONROE, LLC

LANDMARK MOTOR COMPANY

LANE 1 MOTORS

LANG CHEVROLET COMPANY

LANGDALE HONDA KIA OF

LANIGAN’S AUTO SALES

LARRY JAY IMPORTS, INC

LASCO FORD INC

 



--------------------------------------------------------------------------------

DEALER NAME

LASH AUTO SALES, INC.

LAUGHLINS FAMILY AUTO

LEBANON FORD LINCOLN

LEE FAMILY MOTORS INC

LEE’S AUTO SALES, INC

LEES SUMMIT NISSAN

LEGACY MOTORS

LEGACY TOYOTA

LEGRANGE TOYOTA INC

LETS DEAL AUTO SALES

LEWIS AUTO SALES

LGE CORP

LIBERTY AUTO CITY INC

LIBERTY AUTO OUTLET INC

LIBERTY FORD SOUTHWEST, INC

LIBERTY MOTORS LLC

LIBERTY PONTIAC GMC TRUCK, INC

LIBERTY USED MOTORS INC

LIGHTNING MOTORS LLC

LIPTON TOYOTA

LITTLE RIVER TRADING CO OF

LMN AUTO INC

LOCKHART HUMMER, INC.

LOGANVILLE FORD

LOKEY MOTOR CO.

LOKEY NISSAN

LONDON MOTOR SPORTS

LONGSTREET AUTO

LOR MOTORCARS

LOU BACHRODT CHEVROLET

LOU LARICHE CHEVROLET INC

LOU SOBH PONTIAC/BUICK/GMC

LOUDON MOTORS, INC

LOWCOUNTRY AUTO SALES OF WEST

LOWERY BROS. OVERSTOCK LLC

LOWEST PRICE TRANSPORTATION

LUXURY AUTO DEPOT

LUXURY CARS & FINANCIAL, INC.

LUXURY IMPORTS AUTO SALES

LUXURY MOTORS LLC

M & F AUTO PARK, INC.

M & M AUTO GROUP INC

M & M AUTO SUPER STORE

DEALER NAME

MACATAWA AUTO & FINANCE CO

MACHADO AUTO SELL LLC

MACON DEALS INC

MADINA AUTO BROKERS

MAGIC IMPORTS OF

MAHER CHEVROLET INC

MAIN STREET MOTORCARS

MANASSAS AUTO TRUCK & TRACTOR

MANNY’S USED CARS LLC

MARANATHA AUTO

MARCH MOTORS INC.

MARIETTA AUTO MALL CENTER

MARIETTA AUTO MART

MARIETTA LUXURY MOTORS

MARK SWEENEY BUICK PONTIAC GMC

MAROONE CHEVROLET

MARSHALL FORD

MARSHALL MOTORS OF FLORENCE

MASHBURN MOTORS

MASTER CAR INTERNATIONAL, INC

MASTER CARS

MASTERS AUTO SALES LLC

MATHEWS BUDGET AUTO CENTER

MATHEWS FORD INC.

MATHEWS FORD OREGON, INC

MATIA MOTORS, INC

MATTERN AUTOMOTIVE,INC

MATTHEWS MOTOR COMPANY

MATTHEWS MOTORS 2 INC

MATTHEWS MOTORS INC.

MATTHEWS-HARGREAVES CHEVROLET

MAXIE PRICE CHEVROLETS OLDS,

MAXIMA AUTO INC

MAXIMUM DEALS, INC.

MAXKARS MOTORS

MAYSVILLE AUTO SALES

MAZDA OF SOUTH CHARLOTTE

MCCLUSKY AUTOMOTIVE LLC

MCGHEE AUTO SALES INC.

MCJ AUTO SALES OF CENTRAL FLOR

MCKENNEY CHEVROLET

MCKENNEY DODGE LLC

MCKENNEY-SALINAS HONDA

 



--------------------------------------------------------------------------------

DEALER NAME

MCPHAILS AUTO SALES

MD AUTO SALES LLC

MEADE BROTHERS AUTO LLC

MECHANICSVILLE HONDA

MECHANICSVILLE TOYOTA

MEDINA AUTO BROKERS

MEDLIN MOTORS, INC.

MEGA AUTO CENTER VA

MELBORNE AUTO ADVANTAGE LLC

MEMBERS SALES AND LEASING INC

MENTOR IMPORTS,INC.

MENTOR NISSAN

MEROLLIS CHEVROLET SALES

METRO HONDA

METRO USED CARS

METROLINA AUTO SALES INC

MIAMI CARS INTERNATIONAL INC

MICHAEL’S IMPORTS

MID AMERICA AUTO EXCHANGE INC

MID AMERICA AUTO GROUP

MID ATLANTIC AUTO SALES NETWOR

MID ATLANTIC AUTO SPECIALIST

MID FLORIDA WHOLESALERS INC

MID RIVERS MOTORS

MID SOUTH INTERNET BROKERING &

MIDDLE TENNESSEE AUTO MART LLC

MIDDLETOWN FORD, INC

MIDFIELD MOTOR COMPANY, INC.

MIDSTATE MOTORS

MID-TOWN MOTORS LLC

MIDWAY AUTO GROUP

MIDWAY MOTORS

MIDWEST AUTO GROUP LLC

MIDWEST AUTO GROUP MISSOURI

MIDWEST AUTO MART LLC

MIDWEST AUTO STORE LLC

MIDWEST FINANCIAL SERVICES

MIDWEST MOTORS & TIRES

MIDWESTERN AUTO SALES, INC.

MIG CHRYSLER DODGE JEEP RAM

MIKE BASS FORD

MIKE CASTRUCCI CHEVY OLDS

MIKE CASTRUCCI FORD OF ALEX

DEALER NAME

MIKE CASTRUCCI FORD SALES

MIKE ERDMAN TOYOTA

MIKE REED CHEVROLET INC

MILE STRETCH AUTO SALES

MILTON DODGE CHRYSLER JEEP

MILTON MARTIN HONDA

MINIVAN SOURCE, INC.

MIRACLE CHRYSLER DODGE JEEP

MODERN CHEVROLET

MODERN CORP

MONROE DODGE/CHRYSLER INC.

MONTGOMERY MOTORS

MONTROSE FORD LINCOLN/MERCURY

MONZON AUTO SALES INC

MOODY MOTORS

MOORE NISSAN

MORGAN MOTORS INC

MOTOR KING INC

MOTOR WORLD INC

MOTORCARS

MOTORCARS TOYOTA

MOTORHOUSE INC

MOTORMAX OF GRAND RAPIDS

MR DEALS AUTO SALES & SERVICE

MTS AUTO MALL, INC.

MULLINAX FORD OF PALM BEACH

MUNGENAST ST. LOUIS HONDA

MURFREESBORO AUTO OUTLET, INC

MURPHY AUTO SALES

MURPHY MOTOR CO

MURPHY’S AUTO SALES INC

MURRAY’S USED CARS

MUSIC CITY WHOLESALE LLC

MY CAR LLC

MYLENBUSCH AUTO SOURCE LLC

NALLEY HONDA

NAPLETON’S HYUNDAI

NAPLETONS NISSAN/NAPLETONS

NAPLETON’S RIVER OAKS CHRYSLER

NASA BROTHERS INC

NASH CHEVROLET COMPANY

NASHVILLE AUTOMOTIVE GROUP LLC

NATIONAL CAR MART, INC

 



--------------------------------------------------------------------------------

DEALER NAME

NATIONAL MOTORS, INC.

NATIONAL ROAD AUTOMOTIVE LLC

NEIL HUFFMAN NISSAN

NEIL HUFFMAN VW

NELSON AUTO GROUP

NELSON AUTO SALES

NEW CARLISLE CHRYSLER JEEP

NEW GENERATION MOTORS INC

NEWTON’S AUTO SALES, INC.

NEXT GENERATION MOTORS, INC.

NICHOLS DODGE, INC.

NICKS AUTO MART

NIMNICHT PONTIAC

NISSAN OF GALLATIN

NISSAN OF ST AUGUSTINE

NISSAN ON NICHOLASVILLE

NITRO MOTORS LLC

NOLAND ROAD AUTO CREDIT

NORTH ATLANTA AUTO SUPERSTORE

NORTH ATLANTA MOTORS LLC

NORTH BROTHERS FORD, INC

NORTH IRVING MOTORS INC

NORTH POINT MOTORS, LLC

NORTH TAMPA CHRYSLER JEEP DODG

NORTHEAST AUTO FINANCE INC

NORTHGATE AUTO SALES

NOURSE CHILLICOTHE

NUMBER ONE IN RADIO ALARMS INC

O C WELCH FORD LINCOLN MERCURY

OAKES AUTO INC

OBX CHEVROLET BUICK

OCEAN AUTO BROKERS

OCEAN HONDA

O’CONNOR AUTOMOTIVE, INC

O’DANIEL MOTOR SALES, INC.

OGDEN LINCOLN INC

OHIO AUTO CREDIT

OKOLONA MOTOR SALES

OLATHE FORD SALES, INC.

OLATHE QUALITY AUTO SALES

OLE BEN FRANKLIN MOTORS

OLE BEN FRANKLIN MOTORS

OLIVER C. JOSEPH, INC.

DEALER NAME

OLYMPIC MOTOR CO LLC

ON THE ROAD AGAIN, INC.

ON TRACK AUTO MALL, INC.

ONE SOURCE AUTOMOTIVE SOLUTION

ORLANDO AUTOS

ORLANDO HYUNDAI

OSCAR MOTORS CORPORATION

OVERLAND PARK MAZDA

OXMOOR FORD LINCOLN MERCURY

PALM AUTOMOTIVE GROUP

PALM BAY MOTORS

PALM BEACH AUTO DIRECT

PALM BEACH TOYOTA

PALM CHEVROLET OF GAINESVILLE

PALM COAST FORD

PALM HARBOR AUTO SALES INC

PALMETTO 57 NISSAN

PALMETTO FORD

PALMETTO WHOLESALE MOTORS

PAPPADAKIS CHRYSLER DODGE JEEP

PAQUET AUTO SALES

PARAMOUNT AUTO

PARK AUTO MALL, INC

PARK MAZDA OF WOOSTER

PARKS AUTOMOTIVE, INC

PARKS CHEVROLET—GEO

PARKS CHEVROLET, INC

PARKWAY FORD, INC.

PARKWAY MITSUBISHI

PARKWAY MOTORS INC

PATRIOT CHEVROLET

PAUL MILLER FORD, INC.

PAUL WALSH NISSAN INC

PCT ENTERPRISES LLC

PCT ENTERPRISES OF FLORIDA LLC

PEACH MOTORS LLC

PEDIGO’S HEARTLAND CROSSING

PEGGY’S AUTO SALES

PELHAM’S AUTO SALES

PENSACOLA AUTO BROKERS, INC

PERFORMANCE CHEVROLET BMW

PERFORMANCE CHEVROLET SUBARU

PERFORMANCE CHRYSLER JEEP DODG

 



--------------------------------------------------------------------------------

DEALER NAME

PERFORMANCE GMC OF

PERFORMANCE HONDA

PETE FRANKLIN’S WHOLESALE

PETE MOORE CHEVROLET, INC

PHILLIPS BUICK PONTIAC GMC INC

PHILLIPS CHRYSLER-JEEP, INC

PILES CHEV-OLDS-PONT-BUICK

PINE ISLAND AUTO SALES

PINEVILLE IMPORTS

PINNACLE AUTO SALES

PLAINFIELD AUTO SALES, INC.

PLAINFIELD FAMILY AUTO & REPAI

PLATTNER’S

PLAZA LINCOLN MERCURY

PLAZA PONTIAC BUICK GMC INC

POGUE CHEVROLET INC

POMPANO NISSAN LLC

PORT ORANGE SALES LLC

POWER PONTIAC GMC OLDSMOBILE

PREFERRED AUTO

PREMIER AUTO BROKERS, INC.

PREMIER AUTO EXCHANGE

PREMIER AUTOWORKS SALES &

PREMIER MOTORCAR GALLERY

PREMIER MOTORS LLC

PREMIER ONE MOTOR CARS INC

PREMIERE CHEVROLET, INC.

PREMIUM MOTORS LLC

PRESTIGE AUTO GROUP

PRESTIGE AUTO SALES II INC

PRESTIGE MOTORS

PRESTIGE MOTORS OF VIERA

PRESTON AUTO OUTLET

PRICE RIGHT STERLING HEIGHTS

PRICELESS AUTO SALES

PRIDE AUTO SALES

PRIME MOTORS INC

PRIME MOTORS, INC.

PRO MOTION CO INC

PROCAR

PROFESSIONAL AUTO SALES

PROVIDENCE AUTO GROUP LLC

QUALITY BANK REPOS

DEALER NAME

QUALITY DISCOUNT MOTORS

QUALITY IMPORTS

QUALITY MOTORS

QUALITY MOTORS LLC

R & B CAR COMPANY

R & W AUTOMOTIVE SALES, INC.

R & Z AUTO SALES

R.K. CHEVROLET

RACEWAY AUTO GROUP

RAF AUTO SALES

RALEIGH PRE-OWNED INC

RANDY WISE CHEVROLET BUICK

RANKL & RIES MOTORCARS, INC

RAY CHEVROLET

RAY SKILLMAN CHEVROLET

RAY SKILLMAN EASTSIDE

RAY SKILLMAN FORD INC.

RAY SKILLMAN HOOSIER FORD INC

RAY SKILLMAN NORTHEAST BUICK G

RAY SKILLMAN OLDSMOBILE AND

RAY SKILLMAN WESTSIDE

RAYMOND CHEVROLET KIA

RAYTOWN AUTOMALL

RE BARBER FORD INC

READY CARS INC

RED HOAGLAND HYUNDAI, INC.

RED HOLMAN BUICK PONTIAC GMC

REDMOND AUTOMOTIVE

REDSKIN AUTO SALES INC

REGAL PONTIAC, INC.

REIDSVILLE NISSAN INC

REITSMA AUTO SALES INC

RELIABLE RIDES LLC

REVOLUTION MOTORS LLC

RICART FORD USED

RICE AUTO SALES

RICHARD HUGES AUTO SALES

RICHBURG AUTOMOTIVE LLC

RICHMOND FORD

RICK CASE ATLANTA

RICK CASE HYUNDAI

RICK DAVENPORT AUTO SALES, INC

RICK HENDRICK JEEP CHRYSLER

 



--------------------------------------------------------------------------------

DEALER NAME

RIDE N DRIVE

RIDE TIME, INC.

RIDES 4 U

RIGHT PRICE MOTORS, INC

RIGHTWAY AUTOMOTIVE CREDIT

RIGHTWAY AUTOMOTIVE CREDIT

RIGHTWAY AUTOMOTIVE CREDIT

RIOS MOTORS

RIVERCHASE KIA

RIVERGATE TOYOTA

RIVERSIDE MOTORS, INC

RIVIERA AUTO SALES SOUTH, INC.

RML HUNTSVILLE AL AUTOMOTIVE

ROBERT LEE AUTO SALES INC

ROCK BOTTOM AUTO SALES, INC.

ROCKENBACH CHEVROLET SALES INC

ROD HATFIELD CHEVROLET, LLC

ROGER WILSON MOTORS INC

ROSE CITY MOTORS

ROSE CITY MOTORS

ROSEN HYUNDAI OF ALGONQUIN LLC

ROSS’S AUTO SALES

ROUEN MOTORWORKS LTD

ROUSH HONDA

ROY O’BRIEN, INC

ROYAL AUTO SALES

ROYAL OAK FORD SALES, INC.

RP AUTOMOTIVE LLC

RPM AUTO SALES

RPM AUTO SALES LLC

RPT SALES & LEASING LLC

RUSSELL AUTO SALES

RYAN’S AUTO SALES

S & B AUTO BROKERS LLC

SALTON MOTOR CARS INC

SANSING CHEVROLET, INC

SATURN OF GREENSBORO

SATURN OF SARASOTA, INC.

SAULS MOTOR COMPANY, INC.

SAVANNAH AUTO

SAVANNAH AUTOMOTIVE GROUP

SAVANNAH SPORTS AND IMPORTS

SAVANNAH TOYOTA & SCION

DEALER NAME

SC AUTO SALES

SCARRITT MOTORS INC

SCHAELL MOTORS

SCOGGINS CHEVROLET OLDS BUICK

SCOTT EVANS NISSAN

SELECT AUTO CENTER

SELECT AUTO SALES

SELECT MOTORS OF TAMPA INC.

SERRA AUTOMOTIVE

SERRA VISSER NISSAN INC

SHAMRA LLC

SHAN AUTO SALES

SHARP CARS OF INDY

SHAVER MOTORS OF ALLEN CO INC

SHAWNEE MOTORS GROUP

SHEEHAN PONTIAC

SHEEHY FORD INC

SHELBYVILLE AUTOMOTIVE

SHERIDAN AUTO SALES

SHERMAN DODGE

SHOALS UNIVERSITY KIA

SHOOK AUTO INC

SHORELINE AUTO CENTER INC

SHOW ME AUTO MALL INC

SHUTT ENTERPRISES INC

SIGN & DRIVE AUTO SALES LLC

SIGNATURE MOTORS USA LLC

SIMMONS NISSAN

SIMON & DAVID AUTO SALES LLC

SINA AUTO SALES, INC.

SINCLAIR OF LEE’S SUMMIT INC

SKY AUTOMOTIVE GROUP CORP

SKYLINE MOTORS FO RALEIGH INC

SMH AUTO

SMITH STOKES CHEV CAD BUICK

SMITHS AUTO SALES

SOLAR AUTO SALES INC

SOLID AUTOS LLC

SONS ACURA

SOURCE AUTOMOTIVE

SOUTH 71 AUTO SALES

SOUTH BEACH MOTOR CARS

SOUTH CHARLOTTE PREOWNED AUTO

 



--------------------------------------------------------------------------------

DEALER NAME

SOUTH DAYTON AUTO & TRUCK SERV

SOUTH I-75 CHRYSLER DODGE JEEP

SOUTH MOTORS HONDA

SOUTH OAK DODGE INC

SOUTHEAST JEEP EAGLE

SOUTHERN AUTOMOTIVE ENTERPRISE

SOUTHERN MOTOR COMPANY

SOUTHERN STATES NISSAN, INC.

SOUTHERN TRUST AUTO SALES

SOUTHFIELD JEEP-EAGLE, INC.

SOUTHGATE FORD

SOUTHPORT MOTORS

SOUTHSIDE AUTO SALES

SPACE & ROCKET AUTO SALES

SPIRIT CHEVROLET-BUICK INC.

SPIRIT FORD INC

SPITZER DODGE

SPITZER DODGE

SPITZER MOTOR CITY

SPORT MAZDA

SPORTS AND IMPORTS, INC.

SPORTS CENTER IMPORTS INC

ST LOUIS AUTO BROKERS

ST LOUIS CARS & CREDIT INC

STAF ORTON AUTOMOTIVE INC

STANFIELD AUTO SALES

STAR AUTO SALES

STAR FIRST 1 FINANCIAL

STARK AUTO GROUP

STARK AUTO SALES

STARRS CARS AND TRUCKS, INC

STATE AUT GROUP LLC

STEARNS MOTORS OF NAPLES

STEELE AUTO SALES LLC

STEPHEN A FINN AUTO BROKER

STERLING AUTO SALES

STEVE AUSTINS AUTO GROUP INC

STEVE RAYMAN CHEVROLET, LLC

STEVE’S AUTO MALL INC

STEWART AUTO GROUP OF

STEWART MOTORS

STL AUTO BROKERS

STOKES BROWN TOYOTA SCION

DEALER NAME

STOKES HONDA CARS OF BEAUFORT

STOKES KIA

STOKES USED CAR CENTER

STONE MOUNTAIN NISSAN

STONECREST TOYOTA

SUBARU OF KENNESAW LLC

SUBARU OF MCDONOUGH, LLC

SUBARU OF PEMBROKE PINES

SUBARU OF PORT RICHEY INC

SUBURBAN AUTO SALES

SUBURBAN CHRYSLER JEEP DODGE

SUBURBAN FORD OF STERLING

SUMMIT CITY CHEVROLET, INC.

SUMMIT PRE-OWNED OF RALEIGH

SUN HONDA

SUN TOYOTA

SUNBELT’S FORD TWON OF ALBANY

SUNCOAST CHRYSLER PLYMOUTH

SUNCOAST KIA

SUNSET MOTORS

SUNSHINE AUTO BROKERS INC

SUNSTATE FORD

SUPER AUTO SALES

SUPER AUTOS MIAMI

SUPERIOR ACURA

SUPERIOR AUTO SALES

SUPERIOR CHEVROLET

SUPERIOR MOTORS

SUPERIOR MOTORS NORTH

SUPERIOR PONTIAC BUICK GMC,INC

SUPERSTORE BUYHERE PAYHERE LLC

SUPREME MOTORS OF NASHVILLE

SUTHERLIN NISSAN MALL OF GA.

SUTHERLIN NISSAN OF FT. MYERS

SUZUKI OF NASHVILLE

SWEENEY BUICK PONTIAC GMC

SWEENEY CHRYSLER DODGE JEEP

TALLAHASSEE DODGE-CHRYSLER

TAMI AUTO SALES INC

TAMIAMI FORD, INC.

TAMPA HONDALAND

TAMPA TRUCK DEPOT

TARGET AUTOMOTIVE

 



--------------------------------------------------------------------------------

DEALER NAME

TAYLOR AUTO SALES

TAYLOR AUTO SALES INC.

TAYLOR MORGAN INC

TAYLOR’S AUTO SALES

TDR AUTO PLAZA LLC

TEAM AUTOMOTIVE

TEAM CHEVROLET OLDSMOBILE

TEAM NISSAN OF MARIETTA

TED’S AUTO SALES, INC.

TELEGRAPH CHRYSLER JEEP, INC.

TEMPEST MOTORS

TENNESSEE AUTO SALES

TERRY LABONTE CHEVROLET

TERRY LEE HONDA

THE 3445 CAR STORE, INC.

THE AUTO GROUP LLC

THE AUTO PARK INC

THE AUTO STORE

THE AUTO STORE

THE AUTO STORE

THE CAR CABANA OF

THE CAR CENTER, LLC

THE CAR CONNECTION, INC.

THE CAR SHACK

THE CAR SHOPPE LLC

THE CAR STORE INC.

THE LUXURY AUTOHAUS INC.

THOMASVILLE TOYOTA

THOMPSON CADILLAC

THORNTON CHEVROLET, INC

THOROUGHBRED FORD INC

THRIFTY CAR SALES

THRIFTY OF GRAND RAPIDS

THURSTON FLEET SALES

TIFFIN FORD LINCOLN MERCURY

TILLMAN AUTO LLC

TIM FRENCH SUPER STORES, LLC

TIM LALLY CHEVROLET, INC

TIM TAYLOR AUTO SALES

TINKER BOYD USED CARS

TITAN AUTO SALES

TNT AUTO SALES INC

TNT CHRYSLER DODGE JEEP

DEALER NAME

TNT USED AUTO SALES, INC.

TOM BUSH AUTO PLEX

TOM EDWARDS, INC

TOM GILL CHEVROLET

TOM HOLZER FORD

TOM KELLEY BUICK GMC PONTIAC

TOM STENHOUWER AUTO SALES INC

TOM TEPE AUTOCENTER INC

TOM WOOD FORD

TOMLINSON MOTOR COMPANY OF

TONY ON WHEELS, INC.

TOP CAR CHICAGO LLC

TOP CHOICE AUTO

TOP GUN AUTO SALES LLC

TOWN & COUNTRY AUTO & TRUCK

TOWN & COUNTRY FORD, INC.

TOWN & COUNTRY SELECT

TOWN CENTER NISSAN

TOWN SQUARE MOTORS

TOWNE EAST AUTO

TOYOTA OF ALBANY

TOYOTA OF BEDFORD

TOYOTA OF CINCINNATI CO, INC.

TOYOTA OF GOLDSBORO

TOYOTA OF HOLLYWOOD

TOYOTA OF LOUISVILLE, INC.

TOYOTA OF MUNCIE

TOYOTA OF ORLANDO

TOYOTA OF WINTER HAVEN

TOYOTA SCION NORTH CHARLESTON

TOYOTA WEST/SCION WEST

TRAMWAY MOTOR CARS

TRI-CITY AUTO MART

TRI-COUNTY CHRYSLER PRODUCTS

TRI-COUNTY MOTORS

TRINITY AUTOMOTIVE

TRIPLE M AUTO CONSULTANTS

TROPICAL AUTO OUTLET

TROPICAL AUTO SALES

TROY FORD INC

TRUCK TOWN INC

TRYON AUTO MALL

TWIN CITY CARS INC

 



--------------------------------------------------------------------------------

DEALER NAME

TWIN CITY NISSAN INC

U.S. AUTO GROUP, INC.

U-DRIVE

U-DRIVE AUTO LLC

UNIQUE AUTO SALES

UNITED AUTO SALES

UNITED MOTOR SPORTS

UNITED SALES AND LEASING, INC

UNITED VEHICLE SALES

UNIVERSITY HYUNDAI OF DECATUR

UNIVERSITY MOTORS

UNIVERSITY NISSAN

UNLIMITED AUTOMOTIVE

URBAN AUTO SALES, LLC

US AUTO MART INC

US MOTORS

USA AUTO & LENDING INC

USA MOTORCARS

USED AUTOS FOR EVERYONE

USED CAR FACTORY INC

USED CAR SUPERMARKET

V & L AUTO SALES

VA CARS INC

VADEN NISSAN OF STATESBORO

VADEN NISSAN, INC.

VAL WARD CADILLAC, INC.

VALDOSTA TOYOTA

VANGUARD AUTO CENTER INC

VANN YORK NISSAN, INC.

VANN YORK PONTIAC BUICK GMC

VANN YORK PONTIAC, INC.

VANN YORK TOYOTA, INC

VARSITY LINCOLN MERCURY

VAS

VELOCITY MOTORS INC

VETERANS FORD

VIC BAILEY HONDA, INC.

VICTORIA MOTORS, LLC

VICTORY AUTO EXPRESS INC

VICTORY CHEVROLET LLC

VICTORY HONDA OF MONROE

VICTORY NISSAN

VILLAGE AUTO OUTLET INC

DEALER NAME

VINCE WHIBBS PONTIAC-GMC

VIP AUTO ENTERPRISES INC

VIRGINA MOTOR CO.

VOGUE MOTOR CO INC

VOLVO OF FT. MYERS

WABASH AUTO CARE INC

WADE FORD INC

WADE TRUCK & AUTO SALES LLC

WALDORF FORD, INC.

WALKER FORD CO., INC.

WALSH AUTO BODY, INC

WALT SWEENEY FORD, INC

WALTERS AUTO SALES AND RENTALS

WARREN TOYOTA

WARSAW BUICK GMC

WASHINGTON BLVD MOTORS

WAYNE AKERS FORD INC.

WAYNESVILLE AUTO MART

WEINLE AUTO SALES

WEST BROAD HONDA

WEST CLAY MOTOR COMPANY LLC

WEST COAST CAR & TRUCK SALES

WEST END AUTO SALES & SERVICE

WEST MOBILE AUTOMOTIVE

WEST SIDE TOYOTA

WESTSIDE MOTOR CO

WESTVIEW MOTORS, INC.

WHEEL UNIK AUTOMOTIVE &

WHEELS & DEALS AUTO SALES

WHEELS & DEALS AUTO SALES OF

WHEELS FOR SALE BY OWNER &

WHEELS MOTOR SALES

WHITE FORD CO., INC.

WHITEWATER MOTOR COMPANY INC

WHITTEN AUTO CENTER

WHOLESALE AUTO BROKERS, INC.

WHOLESALE DIRECT

WHOLESALE, INC

WILDCAT AUTO SALES

WILLETT HONDA SOUTH

WILLIAMSBURG CHRY JEEP

WILLY HEROLD SUBARU

WILMINGTON AUTO CENTER

 



--------------------------------------------------------------------------------

DEALER NAME

WILSON MOTORS WHOLESALE, INC

WINTER PARK AUTO EXCHANGE INC

WORLD AUTO

WORLD AUTO, INC.

WORLD FORD STONE MOUNTAIN

WORLEY AUTO SALES

WOW CAR COMPANY

XL1 MOTORSPORTS, INC

X-TREME AUTO SALES INC

YADKIN ROAD AUTO MART

YARK AUTOMOTIVE GROUP, INC

YERTON LEASING & AUTO SALES

YOUR DEAL AUTOMOTIVE

YOUR KAR CO INC

Z BEST CARS

Z IMPORTS SALES & SERVICE INC

ZAPPIA MOTORS

ZEIGLER CHEVROLET LLC

ZEIGLER CHRYSLER DODGE JEEP

 

 